Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner is in receipt of applicant’s response to restriction requirement mailed 10/24/2022, which was received 12/2/2022. Acknowledgement is made to the amendment the election of species IC including claims 1,3,4,5,9,13 and 14, without traverse. Applicant argues that claim 10 was not addressed but is dependent on claim 9 and should therefore be included in Species IC. The examiner agreed and will include claim 10 in the prosecution. Applicant’s statements regarding rejoinder are acknowledged.

       Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3,4,5,9,10,13,14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1 A method of processing information by an electronic device, the method comprising: acquiring information on a selection of a user for one or more items;
confirming whether at least some of the one or more selected items are included in a specific category;
confirming limited quantity information corresponding to the specific category based on a confirmation result;
confirming purchase request quantity information based on the information on the selection of the user for the one or more items;
confirming information of the user; and
providing purchasable quantity information related to the one or more items to the user based on the limited quantity information and the information of the user.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the processing information on a device, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “confirming, acquiring and providing” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1 A method of processing information by an electronic device, the method comprising: acquiring information on a selection of a user for one or more items;
confirming whether at least some of the one or more selected items are included in a specific category;
confirming limited quantity information corresponding to the specific category based on a confirmation result;
confirming purchase request quantity information based on the information on the selection of the user for the one or more items;
confirming information of the user; and
providing purchasable quantity information related to the one or more items to the user based on the limited quantity information and the information of the user.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of processing using an electronic device, are recited at a high-level of generality (i.e., as a generic electronic device performing a generic device function of confirming and providing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as a device).  For example, stating that the information is processed on a device, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 13 and 14 are a device and storage medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 3-5,9,10 are dependencies of claims 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and do not generally link the abstract idea to a particular technological environment, including:
wherein the confirming of the information of the user comprises confirming the information of the user including account information of the user, information on a time when the one or more items have been purchased through an account of the user, and information on a purchase quantity of the one or more items through the account of the user.
wherein, in a case in which the information on the time when the one or more items have been purchased through the account of the user is included in a range of a preset period, the confirming of the information of the user comprises confirming the information of the user including first quantity information which is information on a purchase quantity corresponding to the time when the one or more items have been purchased through the account of the user.
wherein: the providing of the purchasable quantity information related to the one or more items comprises providing the purchasable quantity information related to the one or more items including second quantity information when a sum of the purchase request quantity information and the first quantity information is greater than the limited quantity information, and the second quantity information is a difference between the limited quantity information and the purchase request quantity information.
providing the information on the time when the one or more items included in the specific category is purchased and the purchasable quantity information when the sum of the purchase request quantity information and the first quantity information is greater than the limited quantity information.
wherein: the information on the time when the one or more items included in the specific category is purchased is determined based on the preset period and the information on the time when the one or more items have been purchased through the account of the user, and the purchasable quantity information regarding the one or more items included in the specific category is determined based on the first quantity information.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4,5,9,10,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Schwalb et al. (US PG PUB 20150186886) in view of Quantity Restricting 1-2 (A collection of webpages and articles that show the state of the art with regards to restricting product quantities (see PTO 892)).


In regards to claim 1, Schwalb teaches a method of processing information by an electronic device, the method comprising: acquiring information on a selection of a user for one or more items (Schwalb, para 0012, “saving the one or more limits on the dependent account; receiving a request from a merchant for a transaction using the dependent account; receiving transaction information related to the transaction; comparing the transaction information for the transaction against the one or more limits on the dependent account; denying the transaction when the one or more limits are not met; and allowing the transaction when the one or more limits are met”);
confirming whether at least some of the one or more selected items are included in a specific category (Schwalb, para 0006, “With respect to the limits on products, in some embodiments, the limits include a single product, or in other embodiments product limits include limits on the type of products that are grouped together in various categories, or limits on a brand that covers a range of products. A product can be grouped into more than one category of products, for example, a specific beverage can be grouped into a category with other beverages, and also be grouped into a snack food category that includes beverages, chips, cookies, candy, and the like”);
confirming limited quantity information corresponding to the specific category based on a confirmation result (Schwalb, FIG 1, items 110-114);
confirming purchase request quantity information based on the information on the selection of the user for the one or more items;
confirming information of the user (Schwalb, FIG 1, items 110-114); and
Schwalb teaches providing purchasable information related to the one or more items to the user based on the limited information and the information of the user, but does not specifically mention that the information on purchasable quantity is based on limited quantities. Quantity Restricting teaches the information on purchasable quantity is based on limited quantities (Quantity Restricting1, page 3, daily limit on Sudafed is 3.6 grams and pharmacies are required to track each customer’s transactions to limit the quantity). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Schwalb the information on purchasable quantity is based on limited quantities as is taught by Quantity Restricting, since this will allow the program to include governmental requirements that certain categories of products be tracked and quantities limited.

In regards to claim 3, the combination of Schwalb and Quantity Restricting teach  wherein the confirming of the information of the user comprises confirming the information of the user including account information of the user, information on a time when the one or more items have been purchased through an account of the user, and information on a purchase quantity of the one or more items through the account of the user (Quantity restricting1, page 3 and Schwalb, para 0009, “the primary user can periodically edit the transaction account limits (e.g., merchant limits or the products limits) on the blocked/approved list, as well as the transaction amount limits, the transaction time limits, and other limits in order to control the transactions made by the dependent user as the needs of the dependent user change. In some embodiments, both the primary user and dependent user can view the transactions made through the account by logging into an online banking account. The dependent user may be prevented from having the ability to access the sections of the dependent account related to the limits set by the primary user, which control the transactions the dependent user is allowed to make”).

In regards to claim 4, the combination of Schwalb and Quantity Restricting teach wherein, in a case in which the information on the time when the one or more items have been purchased through the account of the user is included in a range of a preset period, the confirming of the information of the user comprises confirming the information of the user including first quantity information which is information on a purchase quantity corresponding to the time when the one or more items have been purchased through the account of the user (Quantity, Restricting2, page 3, “Customers do not have direct access to the product before the sale is made. A written or electronic “logbook” listing sales is kept that identifies the products by name, quantity sold, names and addresses of purchasers, and the dates and times of the sales. There is a limit on the amount that can be purchased in a single day and in a month”)..

In regards to claim 5, the combination of Schwalb and Quantity Restricting teach wherein: the providing of the purchasable quantity information related to the one or more items comprises providing the purchasable quantity information related to the one or more items including second quantity information when a sum of the purchase request quantity information and the first quantity information is greater than the limited quantity information, and the second quantity information is a difference between the limited quantity information and the purchase request quantity information (Schwalb, para 0074, “ the primary user and/or the dependent user can request to be notified when a particular limit is close to being reached or has been reached. For example, in some embodiments the primary user or dependent user can request a notification from the dependent account when the dependent user has reached a percentage of a transaction amount limit, such as 80 percent of the funds that can be spent at grocery stores. This feature allows the primary user and/or the dependent user to be aware of the spending of the dependent user. As such, the primary user may change the limits if necessary, add variance limits for a period of time to the limits, and/or allow the dependent user to control his spending or request that the primary user change the limits. These features also allow the primary user and the dependent user to pay down certain limits or change the variance on the limits before they reach the maximum limit in order to prevent additional transactions from being denied. In some embodiments the primary user can set notification alerts in order to be notified when the dependent user makes a transaction at a store or for a product, type of store or product, range of stores or products, or the like, in order to make payments on the transactions before the end of the billing cycle. In some embodiments, the primary user may want to pay off some transactions immediately or sometime before the end of the billing cycle, therefore the notification alerts allow the primary user to payoff certain transactions made by the dependent user. Furthermore, in some embodiments the primary user can link the dependent account to another account and set up automatic payments to occur at various times for various transactions made by the dependent user)..

In regards to claim 9, the combination of Schwalb and Quantity Restricting teach providing the information on the time when the one or more items included in the specific category is purchased and the purchasable quantity information when the sum of the purchase request quantity information and the first quantity information is greater than the limited quantity information (Quantity Restricting page 3, “The daily limit of how much Sudafed you can buy is 3.6 grams, and the monthly limit is nine grams. This equates to about two or three boxes of drugs containing pseudoephedrine. If you exceed the limit, you won't be able to buy the drug. No police action will be taken. Local pharmacies haven't had to turn many people away in recent years”).

In regards to claim 10, the combination of Schwalb and Quantity Restricting teach wherein: the information on the time when the one or more items included in the specific category is purchased is determined based on the preset period and the information on the time when the one or more items have been purchased through the account of the user, and
the purchasable quantity information regarding the one or more items included in the specific category is determined based on the first quantity information (Quantity Restricting page 3, “The daily limit of how much Sudafed you can buy is 3.6 grams, and the monthly limit is nine grams. This equates to about two or three boxes of drugs containing pseudoephedrine. If you exceed the limit, you won't be able to buy the drug. No police action will be taken. Local pharmacies haven't had to turn many people away in recent years”).

In regards to claim 13, the combination of Schwalb and Quantity Restricting teach an electronic device for performing an information processing method, the electronic device comprising: a processor, wherein the processor is configured to: acquire information on a selection of a user for one or more items; confirm whether at least some of the one or more selected items are included in a specific category; confirm limited quantity information corresponding to the specific category based on a confirmation result; confirm purchase request quantity information based on the information on the selection of the user for the one or more items; and provide purchasable quantity information related to the one or more items to the user based on the limited quantity information and information of the user (see response to claim 1).

In regards to claim 3, the combination of Schwalb and Quantity Restricting teach a non-transitory computer-readable storage medium comprising a medium that stores computer-readable instructions, wherein when the computer-readable instructions are executed by a processor, the processor performs a method of processing item sales information, the method comprising: acquiring information on a selection of a user for one or more items; confirming whether at least some of the one or more selected items are included in a specific category; confirming limited quantity information corresponding to the specific category based on a confirmation result; 
confirming purchase request quantity information based on the information on the selection of the user for the one or more items; confirming information of the user; and providing purchasable quantity information related to the one or more items to the user based on the limited quantity information and the information of the user (see response to claim 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3684) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684